468 S.E.2d 57 (1996)
343 N.C. 119
E. Alan RUSHER and H & R Towing, Inc., Petitioners
v.
Eugene B. TOMLINSON, Chairman, North Carolina Coastal Resources Commission and North Carolina Coastal Resources Commission, Respondents, and
Atlantic Diving and Marine, Inc., Intervenor-Respondent.
No. 341A95.
Supreme Court of North Carolina.
April 4, 1996.
Murchison, Taylor, Kendrick, Gibson & Davenport, L.L.P., by Alan D. McInnes and Michael Murchison, Wilmington, for petitioners-appellants.
*58 Michael F. Easley, Attorney General, by Robin W. Smith, Assistant Attorney General, Wilmington, for respondents-appellees.
Clark, Newton, Hinson & McLean, L.L.P., by Reid G. Hinson, for intervenor-respondent-appellee.
PER CURIAM.
AFFIRMED.